Labauve, J.
The mayor, aldermen and inhabitants of the city of Jefferson, after having alleged the facts and grounds in support of their demand, pray, in substance, that a writ of injunction may issue; that said Joseph Kaiser and the City Railroad Company may be enjoined and restrained from placing their cars on or running the same over the railroad track on Magazine street, in the city of Jefferson, between Toledano and Joseph streets; that the said Kaiser and the Jefferson City Railroad Company aforesaid may be cited to appear and answer this petition; that, upon trial, judgment may be rendered perpetuating the injunction, etc.
The record shows that a citation issued, addressed as follows:
“Mr. Joseph Kaiser, of the city of New Orleans, and Joseph Kaiser, president of the Jefferson City Railroad Company.”
We find that Joseph Kaiser appeared and filed an answer for himself alone, not pretending to be or act as agent of the said Jefferson City Railroad Company. We have in vain looked in the voluminous record for an issue joined between the' plaintiff and the said company, either by an answer or by a judgment by default.
The judgment appealed from must be reversed and the case sent back.
It is therefore adjudged and decreed, that the judgment of the District court be annulled and set aside, and that the case be remanded to be proceeded in according to law, the plaintiff and appellee to pay the costs of appeal.